PER CURIAM.
In a judicial proceeding instituted by the settlor to revoke a trust, the alleged failure of the trustee to take a position in response to the court’s inquiry as to whether he wishes to continue as trustee does not constitute a failure by the trustee to discharge his fiduciary duties. If it were necessary to reach the factual question, the evidence shows clearly by the trustee’s own testimony that he has “exercised and will continue to exercise his best judgment” in accordance with the trust agreement. Further, it affirmatively appears that there is no other basis for removal of the trustee.
The order discharging the trustee and dissolving the trust is reversed; the cause is remanded with instructions to enter judgment for appellants.